MEMORANDUM **
Ade Alexander appeals from the sentence imposed following his conviction for conspiracy to possess with intent to distribute cocaine, in violation of 21 U.S.C. §§ 846 and 841(a)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Alexander contends that the district court erred by sentencing him based on a drug quantity that was not found by the jury beyond a reasonable doubt. Because the sentence imposed did not exceed the statutory maximum, this contention is foreclosed. See United States v. Booker, 543 U.S. 220, 244, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005); United States v. Ame-line, 409 F.3d 1073, 1077-78 (9th Cir.2005) (en banc).
Alexander contends that the application of the remedial portion of the Booker decision to his sentence was unconstitutional. This contention is foreclosed by United States v. Dupas, 417 F.3d 1064, 1068-69 (9th Cir.2005).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.